Citation Nr: 1118139	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a positive tuberculin reaction, tubercular disease.  

3.  Entitlement to service connection for lumbosacral strain, originally claimed as a back injury and muscle spasm.  

4.  Entitlement service connection for a left shoulder condition. 

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to non-service connected pension benefits. 

7.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2003, August 2004, and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In an April 2003 rating decision, the RO denied service connection for PTSD, claimed hearing loss, and tinnitus; found that new and material evidence had not been submitted sufficient to reopen claims of service connection for lumbosacral strain, and positive tuberculin reaction; and denied entitlement to a non-service connected pension.  By an August 2004 rating decision, the RO denied service connection for diabetes mellitus, hepatitis, and left shoulder condition, confirmed and continued previous denials of service connection for PTSD and tinnitus, and found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for hearing loss.

In a March 2005 rating decision, the RO granted service connection for hearing loss and tinnitus.  These grants of service connection constitute full grants of the benefits sought and, therefore, these issues are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See 38 C.F.R. § 20.200 (2010).

In a November 2004 hearing options form submitted with his substantive appeal, the Veteran requested a Board hearing at the RO (Travel Board hearing).  However, in June 2006 correspondence, the Veteran's representative withdrew the request for a Travel Board hearing, and stated that the Veteran desired a local Decision Review Officer hearing. In July 2006 the Veteran testified before a Decision Review Officer at the RO (RO hearing).  A transcript of that hearing is of record.

By an October 2006 rating decision, the RO denied entitlement to a nonservice connected pension.

In an August 2008 decision, the Board reopened the previously denied claim for service connection for PTSD and remanded the de novo issue for further development.  After completing additional development, the RO/Appeals Management Center (AMC) continued the denial of the above-cited claim (as reflected in an October 2010 supplemental statements of the case), and returned the matter to the Board for further appellate consideration.

Finally, in adjudication the claim for service connection for PTSD, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The appeal is REMANDED to the RO/AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional substantive development is necessary with respect to the claims on appeal, as outlined in more detail in the indented paragraphs below.  

Initially, the Board notes that a review of the claims files reflects that the Veteran is enrolled in a VA vocational rehabilitation program.  (See VA Form 28-1910, Application and Public Voucher For Advancement From The Vocational Rehabilitation Revolving Fund, dated and signed by the Veteran; and a Vocational Rehabilitation and Employment Officer at the RO in March 2009).  As the Veteran's vocational rehabilitation records might contain evidence discussing the etiology of the disabilities on appeal and/or their impact on his ability to work, they are relevant to all of the claims on appeal.  In this regard, VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession, as well as all relevant records from private healthcare providers, with the claims file of a Veteran.  38 C.F.R. § 3.159 (2010).  As such, the issues on appeal must be remanded in order to obtain the Veteran's outstanding vocational rehabilitation records. 

Fundamental to the claim of entitlement to nonservice-connected pension benefits is that the Veteran be permanently unemployable.  See 38 C.F.R. § 3.342 (2010).  However, the Veteran's employment history and current employment status are unclear from a review of the claims files.  For example, and as noted in the Board's April 2008 remand, the record reflects that the Veteran was employed part-time at a cemetery until September 2006.  In 2007, it was reported that the Veteran was unemployed, although, he had submitted several job applications and had two job interviews scheduled.  Yet, a January 2010 VA treatment record notes that the Veteran was employed in two part-time positions, one in custodial services and the other in the food industry.  In light of the Veteran's obtuse work history and current employability status, he should once again be requested to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since September 2006.

In addition, the Board finds that in light of the Veteran's unclear employment history, he should be afforded a more contemporaneous VA examination that includes an opinion that assesses the extent to which the combined effects of his service and nonservice-connected disabilities (excluding the effects of substance abuse or any other disability considered to be due to willful misconduct) have impacted his ability to work.  A medical assessment as to the severity of each of the Veteran's service and non-service-connected disabilities would be helpful in the evaluation of all pertinent disabilities in determining his entitlement to a permanent and total rating for pension purposes.  

Finally, a January 2010 VA treatment report reflects that the Veteran had planned to seek additional psychiatric treatment from the Newington, Connecticut VA Hospital.  VA treatment records dated through January 2010 are record.  On remand, VA treatment records subsequent to January 2010 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for any of the disabilities remaining on appeal.  Of particular interest are treatment records pertaining to psychiatric treatment of the Veteran from the Newington, Connecticut VA Hospital, dated from January 2010.  Any records obtained must be associated with the claims file.

All attempts to procure records should be documented in the claims files.  If the RO/AMC cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Attempt to obtain any and all VA vocational rehabilitation training and education (VRT) records pertaining to the Veteran. All efforts to obtain these records should be fully documented, and a negative response should be provided if no records exist. The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e). 

3.  Ask the Veteran to provide to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since September 2006. 

4.  After any additional evidence has been received pursuant to the above-cited directives, the RO/AMC must schedule the Veteran for a VA general medical examination to determine whether or not the combined effects of the Veteran's service and nonservice-connected disabilities render him permanently and totally disabled.  The claims files must be made available to the examiner designated to examine the Veteran, to include a copy of this remand, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.
   
The examiner should examine the Veteran for all current disabilities.  After examination and review of the record, the examiner should (a) provide an assessment of the severity of any physical and psychological disabilities; and (b) offer an opinion as to whether (excluding any impairment due to any willful misconduct) a disability or the combined effects of the Veteran's disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth all examination findings along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After ensuring the above is complete, to include any additional development deemed necessary, please readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


